Exhibit 21.1 SUBSIDIARIES OF THE REGISTRANT Subsidiary Jurisdiction of Incorporation Rocky Mountain Chocolate Factory, Inc. Colorado Aspen Leaf Yogurt, LLC Colorado U-Swirl, Inc. (1) Nevada U-Swirl International, Inc. (2) Nevada As of February 29, 2016, Rocky Mountain Chocolate Factory, Inc. holds a 39% interest in U-Swirl, Inc. As of February 29, 2016, U-Swirl International, Inc. is a wholly-owned subsidiary of Rocky Mountain Chocolate Factory, Inc. as a result of foreclosure on the security interest on the Loan and Security Agreement, dated January 16, 2014, between Rocky Mountain Chocolate Factory, Inc. and U-Swirl, Inc. Prior to February 29, 2016, U-Swirl International, Inc. was a wholly-owned subsidiary of U-Swirl, Inc.
